Citation Nr: 1341212	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  05-06 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability. 

2. Entitlement to service connection for squamous cell carcinoma of the mouth, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Fennie L. Fiddler, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1998.

This matter is on appeal from rating decisions from April 2004 and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran testified before the undersigned Veterans Law Judge in June 2007.  A transcript of the hearing is of record.

In a January 2008 decision, the Board denied service connection for a lumbar spine disability, but remanded the claim of entitlement to service connection for squamous cell carcinoma.  The Veteran appealed the denial of service connection for a lumbar spine disability to the United States Court of Appeals for Veterans Claims, which vacated the Board's decision in October 2009, and remanded the case for further development.  Both issues were remanded by the Board in November 2010 and again in May 2012 for further development.


FINDING OF FACT

It is at least as likely as not that the Veteran's squamous cell carcinoma and lumbar spine disability are at least partially attributable to active duty service or to asbestos exposure.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for squamous cell carcinoma of the mouth, to include as due to asbestos exposure, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for a low back disability and for squamous cell carcinoma in the mouth.  At his hearing before the Board in June 2007, he specifically recalled injuring himself while lifting a locker in 1979.  He was treated by a hospital corpsman, where he received conservative care such as ice packs to prevent swelling, but he did not seek any additional medical attention.  He testified that he has experienced low back pain since then, although an actual disorder was not clinically identified until an X-ray in February 2004, which indicated early degenerative changes.  An MRI in November 2004 also indicated herniations to the L3-L4, L4-L5 and L5-S1 discs.  The Veteran also explained that his squamous cell carcinoma was first observed by a dentist shortly after leaving active duty, although it was not identified via biopsy until June 2002.  He contends that the carcinoma is linked to his exposure to asbestos as part of his occupational specialty as a machinery technician.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In some cases, a relationship between the present disability and a disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities, which includes degenerative arthritis.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  Service connection will also be presumed for listed chronic diseases, including, if manifest to a compensable degree within one year after discharge from service.  38 C.F.R. §§ 3.307, 3.309 (2013). 

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, and specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (December 5, 2013).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals or asbestos.  38 C.F.R. §§ 3.307, 3.309 (2013).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Based on a review of the evidence, the Board finds that service connection is warranted for a low back disability and for squamous cell carcinoma of the mouth.  Regarding his lumbar spine complaints, the service medical records indicate only one occasion where the Veteran sought treatment for low back pain, in September 1983.  However, the Board finds the Veteran's statements about other occasions where he experienced back pain, but did not seek formal treatment that would have been documented, to be highly credible.  Moreover, his statements are consistent with the nature and circumstances of his 26 years of active service as a machinery technician, which is a rating typically associated with physical labor.  

The Board recognizes that VA examiners from May 2011 and January 2013 both opined that the Veteran's current low back disability was not related to service.  In May 2011, the VA examiner noted the general absence of in-service complaints.  The VA examiner in January 2013 similarly observed that there were no significant events noted in service that would suggest a low back injury other than a single incident in September 1983, which the examiner deemed to be acute and transitory.

However, the rationale of both opinions is based solely on the absence of treatment in service, and does not sufficiently consider the Veteran's credible statements regarding other in-service injuries that were not formally treated, or the credible statements of continuity of symptomatology.  Moreover, the negative opinions did not give proper recognition to the fact that, by the time his arthritis was first clinically identified in 2004, only six years after separation from service, the Veteran had spent many year in service in a physically demanding specialty.  In order to rely on the VA examiners' opinions from May 2011 and January 2013 the Board must presume that all of the Veteran's lumbar spine injuries were the exclusive result of activity in a six year period from 1998 to 2004, rather than the 26 years he spent on active duty from 1971 to 1998.  That is unreasonable in this particular situation.  Therefore, because of the credibility of the Veteran's statements regarding in-service injuries to the lumbar spine, and of a continuity of symptomatology since service, the Board finds that service connection is warranted for a lumbar spine disability.  

As for the Veteran's squamous cell carcinoma claim, the Board concedes that the Veteran was exposed to asbestos while on active duty.  Asbestos was commonly used in during World War II and shortly thereafter, and was particularly prevalent in the United States Navy, where several million people employed in shipyards and Navy Veterans were exposed to chrysotile products and amosite and crocidolite since those varieties were used extensively in military ship construction.  M21-1, Part IV, Subpart ii.2.C.9.g. (December 5, 2013).  It is presumed that United States Coast Guard ships were built in similar environments.   

Because asbestos exposure is conceded, the Board may conclude that it is at as likely as not that the Veteran's squamous cell carcinoma is at least partially attributable to asbestos exposure.  The evidence includes opinions by VA examiners in February 2004 and January 2010, both of which concluded that the Veteran's squamous cell carcinoma was most likely related to his significant smoking history rather than to asbestos exposure.  However, the evidence also includes a separate VA opinion from February 2004 where the examiner stated that it was at least as likely as not that the Veteran's asbestos exposure was "an etiological factor in this condition."  In the Board's view, the opinions are somewhat conflicting and none of them are of such probative value that they substantially outweigh the weight of the other evidence of record.  Therefore, equipoise has been shown.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his squamous cell carcinoma of the mouth is due to service exposure to asbestos..  

Accordingly, the Board find that the evidence of record is in equipoise for the claims for service connection for a low back disability and squamous cell carcinoma of the mouth.  Therefore, the claims are granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a lumbar spine disability is granted. 

Service connection for squamous cell carcinoma of the mouth, to include as due to asbestos exposure, is granted.  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


